Citation Nr: 0703138	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  00-17 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
February 1959 and from February 1960 to July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, denying the veteran's claim to reopen for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) and other entities.  The case was 
certified to the Board by the Bay Pines Florida Appeals 
Management Center. Jurisdiction has since been transferred to 
the Reno, Nevada RO.

The veteran was afforded a hearing before the Board, sitting 
at the Phoenix RO, in January 2004 and a transcript is in the 
claims file.

Subsequently the Board, in July 2004, reopened the claim and 
remanded it to the RO for additional development. It has now 
been returned for adjudication.

The Board finds that the additional development requested in 
the July 2004 remand has not been completed.  Accordingly, 
remand is mandatory. Stegall v. West, 11 Vet. App. 268 
(1998).  This issue is addressed below and the case is once 
again REMANDED to the RO via an office of the Appeals 
Management Center (AMC).


REMAND

The veteran contends he has PTSD resulting from events he 
experienced during non-combat military service. The veteran 
has submitted numerous stressors which have been continuously 
revised.  The claimant specifically maintains that he 
witnessed and was involved in several plane crashes in 1958, 
including a historically verified aircraft crash on July 25, 
1958; witnessing of an April or May 1960 incident in which a 
fellow soldier accidentally struck his foot with an ax; and, 
an alleged sexual assault.

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).

The law provides that in claims of entitlement to service 
connection for PTSD based upon personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident. 
Under 38 C.F.R. § 3.304(f)(3), regarding claims based on 
personal assault, in addition to service records, alternative 
evidence must be sought. The law provides that VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the veteran that evidence from 
sources other than service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. Id.

A review of the record shows that the veteran was never 
advised about the other evidence he could provide in a claim 
for PTSD based on his alleged in service rape.  He must 
therefore be advised of this other evidence which he could 
provide to prove his claim.

The stressor evidence submitted includes oral and written 
statements and testimony including:

An April 1979 VAMC hospital summary 
noting that the veteran told "a bizarre 
story of being involved in crypto in the 
Army; carrying out secret assassinations 
in Peking; then returning to do more 
dangerous and highly important work in 
Southeast Asia, however, on other 
occasions he stated that he was working 
as a truck driver."

The veteran's November 1992 stressor 
report claiming stressors during service 
in Viet Nam from 1960 to 1966 as a 
civilian. 
 
An April 1995 letter from Dr. W.K. Walker 
noting that, "This man was a veteran of 
Vietnamese War and was injured in service 
several times."

A November 1996 private psychological 
evaluation by the Professional Counseling 
Group, Ada, Oklahoma, noting that the 
veteran's, "present illness appears to 
be a continuation of apparent emotional 
reaction to traumatic stressors 
encountered during military service........he 
states, "I was at Ellis Air Force Base 
and I saw a jet come in and roll over 
when it landed.  It exploded on impact.  
The pilot was in the cockpit and he was 
brushing fire off his body.  We couldn't 
get him out and he burned to death in the 
fire.  That was the longest five minutes 
of my life"
 
"in 1958 I was working at Cannon Air 
Force Base.  I worked in cold storage 
there and our back door was on the flight 
line.  We saw two planes coming in, one 
was on fire. We lost three men that day.  
One plane hit the other one just behind 
the cockpit.  One ejected and I saw the 
ejection seat come out and fall back into 
the wreckage.  We went out the next day 
to make a sweep.  I found the crash 
helmet and the man's forehead was in the 
helmet.  The skin and bone fell into my 
hands.  I have gone to sleep every night 
with that picture in my mind.  I still 
see it. I could smell human flesh rotting 
in the wreckage as we cleaned it all up. 
Colonel Ivey had put me on crash control. 
I was put to work picking up the wreckage 
and putting the bodies in the body bags.  
These are the memories that haunt me."

A December 1996 VA examination report 
noting the veteran's report of nightmares 
 of picking up bodies resulting from a 
crash of two aircraft in service.  He 
reported seeing the pilot of one plane 
burn to death.  Thereafter, he reportedly 
began drinking heavily at the site of the 
burned plane because it was so stressful. 
The appellant also alleged that he was in 
Vietnam on 4 or 5 occasions on Air Force 
planes towards "the end" of the Viet Nam 
War. The examiner noted however there 
were no records of any overseas duties.

An August 1997 private psychiatric 
evaluation by Harry G. Mendros, M.D., 
noting that the veteran reported being 
raped in service while held down by 
several soldiers. Reportedly this was 
never reported or revealed to anyone 
until this evaluation.  The second 
stressor was, "one of the plane crashes. 
I had to help clean up the wreck and I 
remember the smell of burnt flesh."

Lay statement from his mother noting 
that, "due to accident in which I 
believe in 1959 I saw on TV where an 
aircraft exploded in flight. I contacted 
him to check his well being, he was very 
disturbed."

A July 2003 letter from the veteran's 
representative listing two additional 
stressors including: in 1958 witnessing 
an airman pick up a piece of aluminum 
tubing from an aircraft crash.  It was 
hot enough to have taken off the palm of 
his hand; and, in April 1960 witnessing a 
soldier cutting wood with an ax and 
accidentally buried it in his own foot.

Evidence received in support of the claim verified the 
occurrence of a July 1958 plane crash, however, the veteran's 
participation in this incident has not been confirmed.   In 
December 1998 the RO received a copy of a November 1998 
letter from Senator John McCain which included an excerpt 
from the history of the 474th Tactical Fighter Wing, Cannon 
Air Force Base.  This included history of three airplane 
crashes which occurred during the veteran's period of service 
at Cannon AFB.  The first occurred on July 8, 1958, at 2132 
involving two F100D aircraft; the second was on July 19, 1958 
at 1030 at Myrtle Beach AFB, South Carolina.

In February 2003 the RO received a copy of a January 2001 
letter from Senator McCain which included an excerpt from the 
history of the 474th Tactical Fighter-Bomber Wing, Cannon Air 
Force Base.  This included the previous histories of three 
airplane crashes which occurred during the veteran's period 
of service at Cannon AFB; as well as details of a fourth and 
fifth crash which occurred on July 25, 1958, the latter 
involving the death of a pilot with whom the appellant had at 
least a  passing acquaintance.

Finally, in January 2004, the veteran testified at a Travel 
Board hearing held by the undersigned Veterans Law Judge 
(VLJ).  The representative noted that the problem was the 
lack of a verifiable stressor.  The veteran testified that on 
July 25, 1958 at Cannon AFB, he was driving a truck when he 
heard an explosion overhead:

There were two more or less quick 
explosions; all of a sudden I seen parts 
flying, apparently the aircraft had hit 
the ground. One guy which was Lieutenant 
Kerry...., he went down into the wreckage, 
there were minor fires, etc.

The veteran testified that he knew Lt. Carey from working in 
the commissary, and claimed that he went down to the wreckage 
and found remains which purportedly belonged to Lt. Carey.  
He did not know the other pilot by name who apparently 
crashed about a half a mile away.  He did not actually see 
the crash but heard the explosions overhead and saw the metal 
falling around him.  He further testified that the supply 
squadron facility where he worked was on the airfield near 
the runway.  He noted that:

We could see all but about ten percent of 
any landing pattern that went on and the 
only reason we couldn't see the last ten 
percent is because that's where the 
actual runway was.  

The case was remanded in 2004 for a VA psychiatric evaluation 
and a medical opinion.  While the veteran failed to submit 
additional evidence to support his alleged stressors, the 
requested examination was not conducted.  Another remand is 
therefore required to comply with the prior remand 
instructions. Stegall v. West, 11 Vet. App. 271 (1998).

Finally, the Board notes that in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
potentially involved in the present appeal, this case must 
also be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Therefore, the appeal is REMANDED for the following actions:  

1.  The RO should send the appellant a 
corrective notice under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), that includes an 
explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The corrective notice should, 
among other things, invite the appellant 
to submit any additional evidence or 
argument he has in his possession that 
may further his claim.

2.  In addition, the RO must advise the 
veteran of alternative sources of 
evidence that would substantiate the 
claim of service connection for PTSD 
based upon inservice personal assault, 
with specific reference to 38 C.F.R. § 
3.304(f)(3). 

3.  If the veteran submits additional 
evidence pertaining to his alleged 
stressors, then this summary and a copy 
of all pertinent service personnel 
records should be sent to the  National 
Personnel Records Center (NPRC), and to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), who should be 
asked to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  Any 
additional pertinent excerpts from any 
pertinent unit history and any pertinent 
operational reports for each unit the 
veteran was assigned to during service 
should be furnished.  Efforts to obtain 
any records held by a Federal agency must 
continue until such time as the records 
are secured or until the RO concludes 
that such records do not exist or that 
further attempts to obtain same would be 
futile. Notice to the veteran of any 
inability to secure records must be 
provided and he must be afforded an 
opportunity to respond.

4.  Regardless of any response from the 
appellant he is to be afforded a VA 
psychiatric examination for the purpose 
of ascertaining the nature and etiology 
of any and all acquired psychiatric 
disorders, including PTSD. A copy of this 
Remand and the veteran's claims folders 
are to be furnished to the examiner. Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation. Any indicated diagnostic 
studies, including psychological testing 
and PTSD sub-scales, must be 
accomplished. All established psychiatric 
diagnoses are then to be fully set forth. 
The examiner must then offer a 
professional opinion, with full 
supporting rationale, addressing the 
following:

(a) Did any currently diagnosed 
acquired psychiatric disorder 
clearly and unmistakably exist prior 
to either period of active duty?

If so, is it at least as likely as 
not that any such disorder underwent 
an increase in service, such as to 
constitute an aggravation of the 
preexisting disorder?

(b) Is it at least as likely as not 
that any current acquired 
psychiatric disorder originated 
during either period of service, 
i.e., from December 1956 to February 
1959, and/or from February 1960 to 
July 1960? Is it at least as likely 
as not that a psychosis was present 
within the one-year period 
immediately following either 
discharge from service?

(c) Does the veteran have PTSD using 
the criteria of the American 
Psychiatric Association's Diagnostic 
and Statistical Manual of Mental 
Disorders (4th ed. 1994)? If so, is 
it at least as likely as not that 
PTSD is the result of any 
independently verified inservice 
event(s)? If so, which independently 
verified event or events is 
responsible for his PTSD? Describe 
specifically the linkage, if any, 
between current symptoms of PTSD and 
any verified stressor?

Use by the examiner of the "at least as 
likely as not" language cited above is 
required.  

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a SSOC, 
and provide the appellant and his 
representative with an opportunity to 
respond.  The RO is advised that it is to 
make a determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent. A reasonable period of time 
should be allowed for response.  
                
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


